James J. Fahey, J.
The plaintiff contracted to buy and did buy certain premises located at 1501 South Geddes Street, City of Syracuse, New York, under a purchase contract calling for the consideration of $18,800, seller to provide a certificate of compliance. Said seller did secure, in the City of Syracuse, said certificate of compliance. Relying upon that, apparently, *170this plaintiff purchased the afore-mentioned parcel. Subsequent to that time, on or about the 19th day of July, 1974 while the plaintiff was in possession, the city demanded, by a notice of violation, that certain repairs and installations must be made at the expense of the purchaser in the amount of some $500 and this plaintiff has brought an action against the City of Syracuse after the duly filing of a claim.
The first cause of action alleges a breach of warranty. The second cause of action alleges negligence. The city has brought on a motion to dismiss both causes of action.
Furthermore, the affidavit of the city inspector admits that he duly inspected the first floor but was unable to effect an entrance to a second floor and relied on representations of the seller that the second floor was in the same condition as the first floor. A certificate of compliance was duly issued. The city has brought on a motion to dismiss the summons and complaint for a failure to state a cause of action.
This court is of the opinion that the city, in view of the previous certificate of compliance, is at least estopped from setting up against the plaintiff the violations they now complain this plaintiff to be guilty of.
The motion for a summary judgment is hereby denied.